DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species III in the reply filed on September 7, 2021 is acknowledged. 
To clarify the election in light of the applicant’s response, the examiner conducted an interview with the applicant’s representative, Thomas Powers on December 16, 2021.  At that time it was agreed that he examined claims will be Claims 1, 14, 17, and 18.  As newly added Claim 19 contains limitations directed to a non-elected embodiment, it will be withdrawn. 

Specification
The disclosure is objected to because of the following informalities: in [0050] line 12, the washer is designated the reference number “33.”  This is inconsistent with the designation of the shaft as “33” and the washer as “34” elsewhere in [0050].  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gonzalez-Hernandez (US 8,469,999).
Regarding Claim 1, Gonzalez-Hernandez discloses a bone plate system (abstract) for use on a bone, the system comprising an elongated bone plate extending along a longitudinal axis (as seen in Figures), the bone plate having an upper surface, an opposed bone-facing surface, and a boundary edge of the bone plate (as seen in Figure 8) with at least one fastener hole extending from the upper surface to the bone-facing surface (fastener holes as seen but not labeled in Figure 8), the at least one fastener hole being configured to receive a bone fastener configured to couple the bone plate to the bone (the fastener holes of Gonzales-Hernandez are capable of receiving a bone fastener to couple the bone plate to a bone).  Gonzalez-Hernandez further discloses a plurality of first suture-receiving structures (Figure 8, 2) connected with the bone plate and projecting from the boundary edge of the bone plate (as seen in Figure 8), the suture-receiving structures being spaced from each another along the boundary edge (as seen in Figure 8), where each of the plurality of first suture-receiving structures comprises a wire loop (2) anchored to the bone-facing surface of the bone plate (as seen in Figure 8, the clip is anchored to the bone-facing surface of the bone plate).
Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dooney, JR. et al. (US 2015/0201929 A1, hereinafter “Dooney”).
Regarding Claim 17, Dooney discloses a bone plate system (as seen in Figure 5) for use on a bone, the system comprising an elongated bone plate extending along a longitudinal axis .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Hernandez in view of Dooney.
Regarding Claim 14, Gonzalez-Hernandez discloses the invention of Claim 1 as described above, but does not disclose a second suture-receiving structure that is a suture-receiving hole.  Dooney teaches a suture-receiving structure in a bone plate (Figure 5, 99) that extends from the upper surface of the bone plate to the boundary edge of the bone plate and is angled (as seen in Figure 5). 
It would have been obvious to utilize the secondary suture receiving holes of Dooney with the bone plate of Gonzalez-Hernandez when additional purchase for sutures is needed closer to the bone plate in addition to clips for suture attachment as disclosed by Gonzalez-Hernandez.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dooney in view of Bonutti et al. (US 2008/0021474, hereinafter “Bonutti”).
Regarding Claim 18, Dooney discloses the bone plate of Claim 17 as described above and discloses a second suture-receiving structure (best seen in Figure 4(a)) connected to the bone plate with a threaded hole (receiving 68) and a screw (68) with a threaded shaft (as seen 
In the similar art of bone plates and fasteners, Bonutti teaches the use of a washer with a fastener as described in [0341] and seen in Figure 50.  It would have been obvious to utilize a washer as taught by Bonutti with the bone plate fastener suture system of Dooney in order to provide additional purchase (as taught by Bonutti) and to keep the screw from loosening as is well known in the art as a function of washers.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368. The examiner can normally be reached M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CHRISTINE L NELSON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774